This was an action for damages resulting from personal injuries sustained by appellee while in the service of the appellant as an electric lineman. From *Page 749 
a judgment in his favor, this appeal is prosecuted.
Rule 25 for the government of the Courts of Civil Appeals (142 S.W. xii) expressly provides that assignments of error "must refer to thatportion of the motion for a new trial in which the error is complained of." The Supreme Court has promulgated this rule for the government and guidance of the Courts of Civil Appeals, and, so far as this court is concerned, it is our purpose to enforce it.
The assignments of error in this case merely state that the error was complained of in defendant's motion for a new trial, but fail to refer us to the portion of the motion in which the error was complained of. This does not comply with the rule which we have quoted, and the assignments will therefore not be considered. Railway Co. v. Ledbetter, 153 S.W. 646; Nunn v. Veale, 149 S.W. 758; Murphy v. Earl, 150 S.W. 486; Tiefel v. Maxwell, 154 S.W. 319; Railway Co. v. Gray, 154 S.W. 229; Konz v. Henson, 156 S.W. 593, recently decided by this court and not yet officially reported.
No fundamental error appearing, the judgment is affirmed.
HARPER, C.J., did not sit in this case.